NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BRUCE N. SAFFRAN, M.D., PH.D.,
Plaintiff-Appellee, '

V.

JOHNSON & JOHNSON AND
CORDIS CORPORATION,
Defendants-Appellants.

2012-1043

Appeal from the United States District Court for the

Eastern District of Texas in case no. 07-CV-0451, Judge

T. John Ward.

ON MOTION

ORDER

Johnson & Johneon and Cordis Corporation move for

a GO-day extension of time, until August 14, 2012, to file

their reply brief. Bruce N. Saffran, M.D., Ph.D. opposes.

Upon consideration thereof,
IT IS ORDERED THATZ

SAFFRAN V. JOHNSON & JOHNSON 2

The motion is granted. The revised official caption is
reflected aboVe.

FOR THE COURT

JUN 0 8 mm /S/ Jan Horb.»,ay
Date J an Horbaly
Clerk
cc: David C. Frederick, Esq.
Eugene M. Gelernter, Esq.
U.S. COUR`l'-;lOll-‘EA?FEAI.S FOH
821 rHEFEnEaALc¢ncun
JUN U B ZUIZ
JAN HURBAlY

CLERK